Citation Nr: 1610262	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a fatigue disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for bodily cramps, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1993, which included service in the Southwest Asia theater of operations during the Persian Gulf War. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, while the service organization listed on the title page has been his representative during the process of this appeal, and was his representative at the time the appeal was certified to the Board, in December 2015, the Veteran appointed an agent, F.L., as his representative.  However, this 2015 appointment was made more than 90 days after the July 2014 letter to the Veteran informing him that his appeal had been certified to the Board for appellate review and that the appellate record has been transferred to the Board; also, the Veteran submitted the notice of appointment to the RO rather than the Board, and did not indicate that the Veteran was making a motion to change his representation in the instant appeal before the Board, or include any explanation of why the request for a change in representation could not have been accomplished in a timely manner.  See 38 C.F.R. § 20.1304(b).  Rather, the change in representative appears to have been made in connection with other claims before the RO and not on appeal here.  Moreover, in February 2016, the service organization listed on the title page filed an Informal Hearing Presentation with the Board on the Veteran's behalf.  Thus, for the purposes of this appeal, the Board considers the service organization listed on the title page to be the Veteran's representative of record.  Id. 

Additional evidence, including VA treatment records, were received subsequent to the most recent February 2014 RO adjudication of the Veteran's claims, but is not pertinent to the claims on appeal.  See 38 C.F.R. §§ 19.31(b), 19.37(a).  



FINDINGS OF FACT

1.  The Veteran does not have any undiagnosed illness or medically unexplained chronic multisymptom illness manifested by skin, fatigue, or bodily cramp symptoms.

2.  The Veteran did not have a skin, fatigue, or bodily cramps disability at the time of his April 2010 claim for benefits and has not had one at any time since.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015). 

2.  The criteria for service connection for a fatigue disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015). 

3.  The criteria for service connection for bodily cramps, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a June 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in January 2014.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a) (2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect one instance of treatment for a rash to both arms in July 1990, which the Veteran reported having had since June.  The assessment was "most likely" tinea versicolor.  They also reflect treatment in March 1992 for complaints of dark spots on the skin of his left arm; the assessment was excoriation.  

VA treatment records reflect that in May 2003 the Veteran was treated for a rash that he had developed in the last few days.  The diagnosis was atypical rash, which was thought best treated as atypical hypersensitivity reaction, probably to something he came in contact with on his hands.  

In May 2010, the Veteran reported feelings of cramping on and off lasting 10 minutes, at various places like his leg or all over, occurring once a week.  He reported that he started having these a few years ago, and that he was concerned that it could be from the Gulf War in 1990.  He also presented with a rash on his arm and face, and reported that it was still not going away completely with steroid cream.  He had no other complaints.  On examination, the Veteran had a round to oval rash to the right arm, 1 centimeter (cm) by 2 cm, and also slightly to the forehead, flat.  The assessment was cramping, episodic, and rash.

On January 2014 VA examination, it was noted that in June 1990, the Veteran was seen while in service for a patchy, hyperpigmented rash diagnosed as tinea versicolor, but that he stated that he was no longer having any difficulty with skin rashes.  The Veteran had no skin condition on examination and was noted not to be receiving any treatment for a skin condition.  His diagnosis was tinea versicolor, diagnosed in 1990, resolved.  The examiner remarked that, as the Veteran had no symptoms and no examination findings, and reported that he no longer had problems with skin rashes, there was no current diagnosed or undiagnosed skin condition.

The examination report also noted that the Veteran reported cramps at least once a week in the upper or lower extremity muscles, which could occur any time and were not exertional.  He reported that they could cause severe pain and last from seconds to five or 10 minutes, that the most severe ones occurred in both thighs, and that these began while he was in service but had progressed since then.  He also reported that he had been doing aerobic exercise and stretching to self-treat this, which had been somewhat successful, and that, though bothersome, he had not sought medical attention for this condition, and no diagnostic tests or treatments had been done.  The Veteran further reported that he had previously had difficulty with fatigue, but that it had now resolved.

The January 2014 VA examiner stated that, while the Veteran reported muscle cramps, this was within the normal physiological range and did not rise to the level of an undiagnosed or diagnosed condition.  The examiner further stated that there was no indication that these were due to environmental exposures and that, in addition, there was no multisymptom condition present.

In this case, the Veteran's service connection claims must be denied.

Initially, service connection pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for Persian Gulf Veterans with qualifying chronic disabilities is not warranted.  As explained by the January 2014 VA examiner, neither an undiagnosed illness, nor a medically unexplained chronic multisymptom illness, has been shown in connection with the Veteran's claimed symptoms.  In this regard, while the record contains some complaints regarding skin problems and muscle aches or cramping, it has not reflected any undiagnosed or diagnosed illness, with or without conclusive pathophysiology or etiology, in connection with them, and the January 2014 VA examiner explained that neither illness exists.  The Board finds the assessment of the January 2014 VA examiner persuasive.  The examiner is a physician with appropriate expertise who based her assessments on review of the claims file and examination and interview of the Veteran.  Furthermore, there is no objective competent and probative evidence, such as a medical assessment, suggesting that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by his claimed symptoms.

The Board notes that the Veteran has had some diagnosed skin problems in the past, including in service, as noted by the January 2014 VA examiner.  However, while the Veteran was seen for an acute skin problem in May 2010, the record reflects no chronic skin disability that might be related to service existing since the time of the Veteran's April 2010 application for service connection benefits.  Again, the January 2014 VA examiner remarked that, as the Veteran has no symptoms and no examination findings, and reported that he no longer had problems with skin rashes, there was no current diagnosed or undiagnosed skin condition.

The Board also notes that, during the January 2014 VA examination provided in connection with the Veteran's claim for benefits, he asserted that his muscle cramps began while he was in service but had progressed since then.  The Board finds this report not to be credible in light of the Veteran's conflicting report, given for treatment purposes in May 2010, that he began having muscle aches a "few [years] ago."  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (finding that a Board decision properly assigned more probative value to a hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Th3e Board emphasizes that regardless of when the Veteran claimed that any such muscle aches or cramping began, since the time of his April 2010 claim for service connection, there has not been any chronic diagnosed or undiagnosed illness, or any other ascertainable chronic disability, related to the skin, fatigue, or bodily aches or cramping.  

As the weight of the evidence reflects that the Veteran did not have disability regarding the skin, fatigue, or bodily cramps at the time of his April 2010 claim for benefits and has not had one at any time since, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for a skin disorder, a fatigue disorder, and bodily cramps must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Service connection for a skin disorder, to include as due to an undiagnosed illness, is denied.  

Service connection for a fatigue disorder, to include as due to an undiagnosed illness, is denied.  

Service connection for bodily cramps, to include as due to an undiagnosed illness, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


